 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 1:19-CR-00256-NONE-SKO
11
                                 Plaintiff,            EX PARTE APPLICATION TO EXTEND TIME;
12                                                     RESET BRIEFING SCHEDULE
                           v.
13                                                     (L.R. 144(c); 430.1(d),(f)
     QUINTIN BROWN,
14                                                     DATE: May 28, 2021
                                 Defendants            TIME: 10:00 a.m.
15                                                     COURT: Hon. Dale A. Drozd
16

17                                            I.   INTRODUCTION
18          The United States moves ex parte for the Court to extend time for the government to respond to
19 Defendant Quintin Brown’s Motion for Franks Hearing (ECF #298) (the “Motion”); and reset the

20 briefing schedule in this matter.

21          On April 16, 2021 the Court set the following briefing schedule: Motion to suppress filed by
22 4/30/2021. USA Response due by 5/14/2021. Defendant's reply due by 5/21/2021. Motion Hearing set

23 for 5/28/2021 at 10:00 AM. (ECF #294).

24          On May 11, 2021, the Clerk’s Office docketed Defendant’s Motion, which was the first date the
25 government received the Motion. The Motion is dated April 22, 2021 (and the government does not

26 intend to litigate whether the motion was timely filed). The government’s deadline to respond to the
27 motion is May 14, 2021.

28


      UNITED STATES EXPARTE MOTION MOTION FOR          1
30    EXTENSION OF TIME
 1                                              II.     MOTION

 2          The government requests the Court:

 3                  (1)    Extend the Government’s deadline to respond to the Motion to May 28, 2021;

 4                  (2)    Vacate the May 28, 2021 hearing date on the Motion; and

 5                  (3)    Order Defendant to submit an optional reply, if any, to the government’s

 6                  opposition by June 11, 2021.

 7          The government defers to the Court whether it wants to set a hearing date now, or wait until the

 8 matter is fully briefed by the parties.

 9

10    Dated: May 12, 2021                                    MCGREGOR W. SCOTT
                                                             United States Attorney
11

12                                                    By: /s/ JEFFREY A. SPIVAK
                                                          JEFFREY A. SPIVAK
13                                                        Assistant United States Attorney
14

15                                                    ORDER
16                  Because defendant’s motion to suppress was not docketed and received by the
17 government until May 11, 2021, the amended briefing proposed by the government is hereby adopted.

18 The non-evidentiary hearing on the motion is now re-set for June 18, 2021 at 9:30 a.m. If either party

19 requests an evidentiary hearing they are directed to be prepared to support that request at the June 18,

20 2021 hearing. If the court determines that an evidentiary hearing is appropriate, that hearing will be

21 scheduled for a date following the June 18, 2021 haring.

22 IT IS SO ORDERED.

23
        Dated:     May 12, 2021
24                                                     UNITED STATES DISTRICT JUDGE

25

26
27

28


      UNITED STATES EXPARTE MOTION MOTION FOR            2
30    EXTENSION OF TIME
